Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 1 of 31




                     EXHIBIT 1
Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 2 of 31




                                                                                              G00259855



Magic Quadrant for Secure Email Gateways
Published: 1 July 2014


Analyst(s): Peter Firstbrook, Brian Lowans


 The secure email gateway market is fractured between providers of basic
 protection delivered by embedded functionality from incumbent email,
 firewall, or endpoint protection solutions; and vendors that focus on the
 state of the art in advanced attack and information protection.


 Strategic Planning Assumption
 The secure email gateway market will shift its emphasis from spam filtering to data protection, with
 38% of the 2013 market share belonging to vendors focusing on data protection doubling to 75%
 of the market in 2017.



 Market Definition/Description
 Secure email gateways (SEGs) provide basic message transfer agent functions; inbound filtering of
 spam, phishing, malicious and marketing emails; and outbound data loss prevention and email
 encryption.

 The SEG market is mature. The penetration rate of commercial SEG solutions is close to 100% of
 enterprises. Buyers are becoming more price-sensitive; 80% of recently surveyed reference
 customers said that price was important or very important in their next SEG purchase (see Note 1).
 The market growth rate has leveled off, and there are no significant market entrants or acquisitions
 — all classic signs of a mature market.

 Despite the market maturity, companies can't do without SEG solutions. Global spam volumes
                                  1
 declined slightly again in 2013 as spammers moved to other mediums, such as social networks,
 but spam still represents as much as 66% of email. Phishing and malware attachments also
 declined slightly in 2013; however, there is ample evidence that email is the preferred channel to
 launch advanced targeted attacks.

 Based on our analysis for this report, the SEG revenue from the Magic Quadrant vendors in 2013
 was $1.3 billion, growing at roughly 7% over 2012. The total market (that is, including other
 vendors) is estimated to be $1.7 billion, growing at 4% over 2012. This suggests that market share
 is moving to the Magic Quadrant vendors. We anticipate continued, low single-digit growth (2% to
 4%) for the overall market. Despite the low overall growth, we do see individual vendors that are
 taking market share. In particular, Proofpoint and Trend Micro recorded the largest increases, while
    Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 3 of 31




     Google was the biggest market share loser — primarily due to its forced migration of customers to
     enterprise Gmail and then departing the market for new business.

     Ancillary services, such as targeted attack prevention, data loss prevention (DLP) and encryption,
     are the main drivers of growth, while traditional spam and virus-filtering services, as well as other
     license and subscription revenue, are declining. The increase in suite bundling, especially with
     hosted mailboxes, will blur the SEG market, making future growth and market size difficult to
     identify. As more business goes to Microsoft and Google for cloud mailboxes, those vendors will
     effectively increase their SEG market share to the detriment of all other vendors, because hygiene
     services come bundled with the mailboxes.

     The increase in acceptance of the SaaS delivery form factor continues. We continue to be bullish on
     this form factor and note that most of the vendors in this analysis now offer a SaaS-type delivery
     option. Moreover, approximately 80% of client inquiries concern when it will be appropriate to
     migrate to SaaS or cloud-based delivery services. SaaS-type solutions are generally less expensive
     for most organizations of less than 5,000 seats. Organizations not considering SaaS solutions often
     cite information confidentiality and reduced configuration flexibility as barriers to adoption.




Page 2 of 30                                                                                  Gartner, Inc. | G00259855
    Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 4 of 31




      Magic Quadrant
      Figure 1. Magic Quadrant for Secure Email Gateways




      Source: Gartner (July 2014)




Gartner, Inc. | G00259855                                                       Page 3 of 30
    Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 5 of 31




     Vendor Strengths and Cautions

     Barracuda Networks
     Barracuda Networks focuses on producing a range of economical, easy-to-use network appliances
     and SaaS solutions that are aimed primarily at small or midsize businesses (SMBs), as well as
     educational and government institutions. Barracuda continues to grow at slightly above market
     rates. Barracuda Spam Firewall appliances are shortlist candidates for organizations that are
     seeking "set and forget" functionality at a reasonable price.

     Strengths

     Ŷ    Barracuda added an optional Avira Antivirus engine in addition to Clam AV, and now offers a
          cloud-based sandbox (from Lastline) to inspect suspect attachments at no additional charge.
     Ŷ    The solution offers an optional cloud-based prefilter, which filters out obvious spam before final
          filtering is done on-premises at no additional cost.
     Ŷ    Native basic pull-based encryption and DLP capability are included free of charge, and spam
          and malware services are based on appliance size, rather than per user, making Barracuda a
          significant price leader.
     Ŷ    The vendor's email archiving solution has an interface with a consistent look and feel, and it can
          also be managed from the same Barracuda Control Center. The Barracuda Control Center is a
          free cloud-based offering that can manage multiple Barracuda Spam Firewall appliances and
          other Barracuda network appliances.

     Cautions

     Ŷ    Barracuda is typically a fast follower rather than a leader in new functionality.
     Ŷ    The user interface and reporting engine are long overdue for a refresh (due in 3Q14). The
          addition of customizable dashboards with hyperlinks to reports, better reuse of policy objects,
          simpler policy workflow and ad hoc reporting would be welcome.
     Ŷ    DLP is limited to keyword and regular expression filtering. It includes only limited, predefined
          DLP dictionaries, and is not object-oriented or group-policy-integrated. Workflow for
          compliance officers is limited. DLP regular expressions are not the same across all Barracuda
          products.
     Ŷ    The included encryption capability is a good value; however, even though the pull email
          operates smoothly, it could be better optimized for mobile devices and does not include push
          options (see Note 2).


     Cisco
     Cisco remains the market share leader for dedicated on-premises solutions for midsize to large
     organizations, but has lost momentum. It offers three deployment options: hardware appliances,


Page 4 of 30                                                                                  Gartner, Inc. | G00259855
    Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 6 of 31




      managed appliances and virtual appliances. Cisco enjoys strategic vendor status with many of its
      customers and is well-respected in the core network buying centers. It is a good candidate for
      midsize to large Cisco customers.

      Strengths

      Ŷ    Cisco's optional Outbreak Filters option provides targeted attack protection including time-of-
           click URL proxy filtering and a cloud-based file sandboxing solution called Advance Malware
           Protection (AMP). The recent acquisition of ThreatGRID will provide an on-premises sandbox
           appliance as well as better threat information exchange between Cisco products, partners and
           customers.
      Ŷ    Embedded URLs can be filtered according to the URL categories (that is, gambling, games,
           alcohol) to align with acceptable usage policies, as well as URL reputation.
      Ŷ    Cisco has excellent scalability/reliability, an easy-to-use management interface, very extensive
           policy control and very granular message transfer agent (MTA) control capabilities.
      Ŷ    Cisco provides content-aware DLP capabilities with numerous predefined policies, dictionaries
           and identifiers, as well as a strong compliance officer interface. Integration with RSA Enterprise
           Manager for DLP integration exists between Cisco's solutions and the enterprise DLP of RSA,
           The Security Division of EMC.
      Ŷ    Cisco offers native policy-based email push encryption delivered on-box or as a service, with
           message recall, read receipt and message expiration; proprietary desktop-to-desktop
           encryption capabilities; support for iOS, Android and Windows platforms; and large file
           attachment handling.

      Cautions

      Ŷ    The AMP sandbox overlaps with sandbox functionality from the recent acquisition of
           ThreatGRID, creating buying and convergence confusion.
      Ŷ    Reference customers noted a desire for better, more granular reporting and monitoring options.
      Ŷ    Cisco's focus on the needs of large enterprises doesn't always scale down well for SMBs.
      Ŷ    Cisco does not offer a multitenant SaaS solution. The hosted solution is too expensive for
           SMBs.
      Ŷ    Cisco spam filtering is highly reliant on reputation, which is less effective for lower-volume
           snowshoe spam.
      Ŷ    Cisco's hosted email offering has only four data centers in the U.S. and Europe so far.
      Ŷ    Email encryption supports only push-based encryption with a cloud-based key server. The
           overall encryption recipient experience was poor and overly complex. Mobile recipient
           experience was very poor.




Gartner, Inc. | G00259855                                                                                   Page 5 of 30
    Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 7 of 31




     Ŷ    Cisco put the PostX encryption appliance in end of sale, which eliminates pull functionality and
          support for Pretty Good Privacy (PGP) and Secure Multipurpose Internet Messaging Extensions
          (S/MIME); The former PostX functionality will continue to be available via Cisco partner Totemo.
          Cisco continues to offer on-box push-based encryption.


     Clearswift
     Clearswift has a long-established presence in the SEG market, primarily in the U.K., Europe and
     Asia/Pacific. The company is expanding its focus to the data protection and information governance
     markets. In the SEG market, Clearswift offers hardware appliances, a bare-metal software and
     VMware/Hyper-V solutions, and a recently added managed service. Clearswift is a reasonable
     shortlist candidate for buyers looking for broader data protection and information governance
     solutions.

     Strengths

     Ŷ    The Web-based management interface provides centralized management, dashboards, and
          reporting for the Web and email products; a centralized reporting engine; and the content
          scanning engine. Nontechnical users will find it easy to use, and it has a lot of context-sensitive
          recommendations and help functions.
     Ŷ    The Clearswift DLP engine provides fast scanning of more than 150 file formats. It offers a
          selection of prebuilt patterns for common data types, as well as common Boolean and
          proximity operators. Recent improvements include structured data identification and redaction
          capabilities, including document sanitization to remove content in properties, and revisions and
          removal of active content. The Adaptive Redaction feature can be used to remove active code
          on inbound attachments.
     Ŷ    The ImageLogic detection engine for inappropriate and registered images is an extra utility
          service for organizations with this need.
     Ŷ    On-box encryption with support for S/MIME, PGP and password-protected email encryption,
          and with a built-in certificate store, was recently improved with automatic certificate, key
          extraction and lookup capabilities. The Echoworx partnership provides enhanced encryption
          capabilities via a Web portal ("pull") or mailbox ("push").

     Cautions

     Ŷ    Recent management changes are starting to demonstrate improved execution; however,
          Clearswift's market share and mind share remain very low in a rapidly maturing market. Market
          presence is mainly limited to the U.K. and Asia/Pacific.
     Ŷ    Although the interface is easy to use for nontechnical users, it is limited in detail for more
          technical enterprise users. Reference customers reported a desire for improved reporting and
          policy granularity, as well as bulk import and export options.
     Ŷ    The native push-based encryption required the download and installation of an encrypted mail
          reader.


Page 6 of 30                                                                                   Gartner, Inc. | G00259855
    Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 8 of 31




      Ŷ    Advanced encryption provided by Echoworx is not integrated with the native push-based
           encryption solution or the Clearswift management interface.


      Dell
      Dell SonicWALL offers a broad suite of network security solutions aimed primarily at midsize
      organizations. Its portfolio of products includes firewalls, virtual private networks and a range of
      SEG form factors, including hardware appliances, software and VMware versions, and hosted
      versions. Dell also offers a subset of SEG functionality that is delivered as SaaS prefilters for its
      unified threat management (UTM) customers. Dell is a candidate for shortlist inclusion for existing or
      prospective Dell SonicWALL firewall customers.

      Strengths

      Ŷ    Dell is one of the largest resellers of Microsoft Exchange solutions, and, with SonicWALL, it is
           able to sell a full Hosted Email Security stack. Dell recently added hosted outbound protection
           and a European data center.
      Ŷ    Dell has its own malware research team developing new spam signatures and detection
           techniques, which leverage data from its installed base of appliances. The solution also
           leverages contact databases and communication partners to lower false positives.
      Ŷ    Dell was the first vendor to offer Domain-based Message Authentication, Reporting and
           Conformance (DMARC) support and reporting, which enables more-precise and useful
           DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) message handling.
      Ŷ    The management interface is localized in a number of languages and easy to use. It has
           multitenancy support, and reporting is adequate for most organizations' needs.
      Ŷ    The solution includes basic content-aware DLP functionality with prebuilt dictionaries and
           number identifiers. The policy interface is easy to use with natural-language policy all on a
           single page. Dell partners with DataMotion for email encryption.

      Cautions

      Ŷ    It is difficult for any company to compete in many markets and across company segments —
           ranging from large enterprises to small offices — while providing market-leading features in
           each market segment. Dell SonicWALL has a minimal market share of the SEG business, and it
           is a very small percentage of Dell's overall business.
      Ŷ    Dell continues to receive the lowest score in overall customer satisfaction compared with other
           vendors in this analysis. Reference customers commented on the necessity for better spam
           detection accuracy. Dell does not offer any advanced malware detection techniques. The
           management dashboard interface is not customizable.
      Ŷ    DLP functionality is basic and supports only regular expression matching. Only two prebuilt
           dictionaries and a handful of number format identifiers are included. It does not include any
           predefined policy, and event management is rudimentary.



Gartner, Inc. | G00259855                                                                                  Page 7 of 30
    Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 9 of 31




     Ŷ    Encryption is offered via an OEM of DataMotion. Push- and pull-based PDFs are difficult to view
          on a mobile device.


     Fortinet
     Fortinet has a broad geographical market presence that offers a wide array of firewall and dedicated
     appliances for all organization sizes. It also offers an array of anti-spam technology in various forms.
     This analysis, however, focuses on the dedicated SEG FortiMail appliances. FortiMail is a shortlist
     candidate primarily for Fortinet customers looking for a basic SEG solution.

     Strengths

     Ŷ    FortiMail recently added integration with the FortiSandbox appliance, which executes suspect
          code in a sandbox to detect malware. It also offers a cloud FortiSandbox option.
     Ŷ    FortiMail's widget-based management interface is customizable, easy to use and similar to
          other Fortinet products. FortiManager can manage up to 40 Fortinet devices, and FortiAnalyzer
          provides centralized log storage dashboards and reporting. FortiMail provides a number of
          high-availability and scalability features, such as native clustering, load balancing and high-
          throughput FortiMail hardware appliances.
     Ŷ    Basic DLP capability and identity-based push and pull encryption are included free of charge in
          the standard FortiMail feature set.
     Ŷ    Appliance-based, rather than user-based, service pricing makes FortiMail very affordable. On-
          box or off-box policy-based message archiving is fully indexed and available from the FortiMail
          management interface.

     Cautions

     Ŷ    It is difficult for any company to compete in many markets and across company segments —
          ranging from large enterprises to small offices — while providing market-leading features in
          each market segment. Fortinet has a very small market share of the SEG business, and it is a
          very small percentage of Fortinet's overall business. Fortinet offers only its own antivirus scan
          engine, does not have a well-known research organization, and would benefit from more
          antivirus options.
     Ŷ    Fortinet is missing more-advanced MTA functions for larger enterprise or more-demanding
          environments. Fortinet does not provide a classification for marketing email.
     Ŷ    The FortiAnalyzer component is required for in-depth, per-domain report and log access across
          multiple logs in a single interface. However, this component costs extra. Disposition information
          to show why email is quarantined is more cryptic than users would like.
     Ŷ    There is still no SaaS deployment option. DLP functionality is relatively basic; it lacks good
          policy or compliance workflow, or deep content inspection capabilities.




Page 8 of 30                                                                                   Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 10 of 31




      McAfee
      McAfee, part of Intel Security, has a broad range of endpoint and network security products that are
      increasingly integrated by a common malware sandbox function and a data exchange layer for
      threat context sharing. McAfee offers appliances, virtual, SaaS and hybrid deployment options. In
      this analysis, McAfee's execution score was impacted primarily by poor market growth, dropping it
      into the Visionaries quadrant. McAfee is a good choice for current McAfee customers and prospects
      looking for an integrated suite of security products.

      Strengths

      Ŷ    McAfee's respected threat research team consolidates message, network, Web and file
           reputation data into its Global Threat Intelligence (GTI) data feeds. Email protection optionally
           integrates with the on-premises malware sandbox and provides time-of-click on-box Web
           proxy. We particularly like the "safe preview" capability.
      Ŷ    McAfee Email Protection's native DLP capability is strong and leverages the abilities of its
           stand-alone, enterprise-class, content-aware DLP offering. McAfee provides numerous
           predefined policies and dictionaries as part of the base product, and it supports self-defined
           content for policy creation.
      Ŷ    Both push and pull encryption are included in the on-premises or hybrid version at no additional
           charge. McAfee Email Protection also supports the secure transfer of large files via its
           encrypted email pull capability.
      Ŷ    The SaaS offering provides a simple, clean, Web-based interface that is very easy to use. It is
           hosted in seven geographies, and the service can lock message traffic to a specific geography
           to avoid processing traffic in foreign legal environments. McAfee customers can switch between
           on-premises and SaaS solutions without an additional charge. Email continuity is a feature of
           the SaaS offering.
      Ŷ    McAfee Content Security Suite, which includes email, Web and DLP products deployed as
           SaaS, virtual or both, is attractively priced.

      Cautions

      Ŷ    McAfee has not significantly expanded its market share in the enterprise SEG market over the
           past three years, especially relative to its channel and brand. Interviews with Gartner clients and
           reference customers show that customer satisfaction remains lower than average. These issues
           continue to affect its Ability to Execute score.
      Ŷ    Reference customers cited spam accuracy as an issue. The malware sandbox is currently
           available only for on-premises deployments. A multitenant implementation is planned.
      Ŷ    Native DLP compliance workflow is weak, it does not offer a compliance-specific role to restrict
           view to compliance issues, and it does not allow for log annotation without the full McAfee
           enterprise DLP solution.




Gartner, Inc. | G00259855                                                                                Page 9 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 11 of 31




     Ŷ    McAfee offers the choice to host encrypted email in only one of the seven data center
          geographies. No options are offered for on-premises key management, which is automated by
          McAfee.
     Ŷ    The user experience to access push or pull emails via mobile can be poor, with awkward
          operation, and attached documents may not be viewable.


     Microsoft
     Microsoft has now consolidated all its SEG capabilities into its SaaS-based Exchange Online
     Protection (EOP) product. Microsoft's dominance in the email market makes it a strategic provider
     of SEG solutions, and it is making big strides building out the service capabilities with biweekly
     releases. Lack of target phishing protections forced Microsoft back into the Challengers quadrant
     this year. However, other recent improvements and a solid commitment to the market make it a de
     facto shortlist contender for all Exchange and especially Microsoft Enterprise Agreement customers.

     Strengths

     Ŷ    Microsoft provides very tight integration of SEG functions with Exchange and Outlook. EOP is
          part of the Office 365 admin center, which provides centralized management of Microsoft cloud
          services. EOP management concepts will be familiar to Exchange administrators. Exchange
          Server 2013 and Exchange Online include much improved DLP capabilities that are tightly
          integrated with the Outlook and Outlook Web Access clients.
     Ŷ    EOP mirrors email across multiple data centers for redundancy. Microsoft supports
          geoboundaries of the U.S., EMEA and China for mail processing including failover.
     Ŷ    The release of Office 365 Message Encryption is a major improvement over previous Encryption
          solutions. This push-based encryption service leverages a Microsoft account password,
          enabling single sign-on for multiple senders and transparent authentication for users already
          authenticated to Microsoft services such as Office 365, Outlook, Skype, OneDrive and Xbox
          Live. Azure Rights Management stores the encryption keys in the region the customer is
          provisioned: North America, South America, Europe or Asia/Pacific. For U.S. government
          customers, the keys are stored in U.S. data centers.
     Ŷ    EOP is included in Exchange Enterprise CAL with Services licenses, and in Microsoft Enterprise
          CAL Suite. Buyers should check their license entitlements before they consider alternatives.

     Cautions

     Ŷ    Microsoft is accelerating feature improvements. However, it lags behind in advanced targeted
          attack detection techniques (that is, time-of-click URL filtering and malware sandboxing).
          Reference customer satisfaction with spam detection was very low. Some existing customers
          experienced transition issues with the migration from the legacy Forefront Online Protection for
          Exchange (FOPE) infrastructure to EOP (see "Forefront Online Protection for Exchange [FOPE]
          Transition Center").




Page 10 of 30                                                                                Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 12 of 31




      Ŷ    Microsoft does not support push-based encryption, although the HTML attachment provides a
           Web mail client look and feel. The Microsoft account setup experience is independent of the
           encrypted email flow. Forcing customers to create a Microsoft account may not be optimal for
           large-enterprise accounts. Encrypted emails and the account setup process are difficult to view
           on mobile devices.
      Ŷ    Microsoft's DLP capability is isolated to the email channel only (although SharePoint DLP was
           recently announced), and provides only regular expression and file fingerprint detection rules.
           Customization is supported only via the editing of an XML file.
      Ŷ    EOP does not allow end-user-specific blocklists directly from the spam quarantine or digest,
           although users can create and manage individual blocklists through Outlook/Outlook Web
           Access, with this information synchronized through directory synchronization and enforced in
           EOP.


      Mimecast
      Mimecast remains one of a few companies in this analysis that is solely dedicated to email security
      and management issues, including mailbox hosting. Its broader focus is more on the management
      of corporate unstructured data. The company is more end-user-focused than most in this report,
      with security options made available to end users through an Outlook plug-in. In this analysis, the
      company drifted back into the Niche Players quadrant due primarily to incomplete targeted attack
      protection. Mimecast is a good fit for organizations looking for archiving and SEG, and for those
      seeking to provide knowledge workers with email utilities to improve collaboration.

      Strengths

      Ŷ    Targeted Threat Protection includes URL time-of-click protection, which checks the site for
           malware before a client is redirected, and provides granular reporting.
      Ŷ    Mimecast has a multitenant SaaS email infrastructure with simple administration for SEG,
           continuity and archiving. SaaS storage options are available from 12 data centers in the U.S.,
           Canada, Europe, South Africa and Asia/Pacific. Role-based administration is expansive for
           federated customers with multiple domains to manage.
      Ŷ    Mimecast provides a set of email utilities via its Outlook plug-in, making it seamless for end
           users to manage their email without leaving Outlook. Archive, search and disaster recovery are
           also integrated with Outlook. Encryption is pull-based or Transport Layer Security (TLS), and
           can be invoked by end users via the Outlook plug-in policy. The new Large File Send product
           allows users to exchange files.
      Ŷ    DLP and encryption capabilities are available at an additional cost, and are adequate for most
           compliance tasks. DLP includes attached file content analysis, and comes with numerous
           dictionaries available for import.




Gartner, Inc. | G00259855                                                                            Page 11 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 13 of 31




     Cautions

     Ŷ    Mimecast has a strong regional market presence in the U.K. and South Africa but very low
          market share overall. As buyers increasingly look for more-strategic integrated vendors,
          Mimecast will have a difficult time standing out in a crowded market.
     Ŷ    Mimecast has a small malware/spam research team. Thus, it is dependent on partners for a
          portion of its spam and malware detection capabilities. It does not offer a sandbox option for
          advanced targeted threat detection capability. Many organizations are reluctant to deploy
          additional Outlook plug-ins.
     Ŷ    The encryption service is difficult to use on mobile devices and does not include a push
          mechanism.
     Ŷ    The Large File Send capability requires deployment of the latest Outlook plug-in, or an app for
          Mac users.


     Proofpoint
     Proofpoint continues to lead the market with R&D investments in innovative features and corporate
     acquisitions to complement its enterprise capability (for example, Sendmail Inc., Armorize
     Technologies and NetCitadel). It clearly has the sharpest focus on email security issues, resulting
     again in one of the highest growth rates in this market. In addition to SEG capabilities, the company
     offers archiving, document discovery/governance and large file transfer. Proofpoint's flagship email
     security solution, Proofpoint Enterprise, is available as a hosted service; as on-premises appliances,
     virtual (VMware) appliances and software; or as a hybrid combination of these versions. Proofpoint
     Essentials is a multitenant SaaS solution targeted at SMBs. Proofpoint is a very good candidate for
     organizations looking for a full range of best-of-breed SEG functionality in supported geographies.

     Strengths

     Ŷ    Spam and malware accuracy has always been a consistent Proofpoint strength, and the
          company is one of the few that publicly reports its anti-spam effectiveness (see "Proofpoint
          Anti-Spam Filter Effectiveness"). The company continues to invest in new, innovative
          techniques for spam detection, and gets high marks from reference customers.
     Ŷ    Proofpoint provides spam classifiers (adult, bulk mail, phish and suspected spam) to enable a
          more granular policy.
     Ŷ    Proofpoint's Targeted Attack Protection service provides time-of-click URL protection and
          Attachment Defense (stripping and sandboxing of email attachments), as well as excellent
          reporting on targeted attack activity and user response rates.
     Ŷ    The Web-based management interface continues to be one of the best in the market, with
          numerous innovations and unique features. We particularly like the completely customizable
          dashboards for each administrator.




Page 12 of 30                                                                                Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 14 of 31




      Ŷ    Proofpoint offers integrated, push-policy-based encryption that incorporates the features
           traditionally associated with pull offerings, and it is optimized for BlackBerry, iOS, Android and
           Windows platforms. The solution also supports TLS, S/MIME and PGP secure email delivery.
      Ŷ    DLP features are very strong, and include numerous prebuilt policies, dictionaries, number
           identifiers and integrated policy-based encryption. Policy development is object-oriented and
           similar across spam and DLP. The DLP quarantine is very sophisticated for a channel solution,
           and it includes highlighted policy violations as well as the ability to add comments to incidents.
           DLP policy can be enforced on Web traffic via a dedicated network sniffer or by Internet
           Content Adaptation Protocol (ICAP) integration with a proxy server.
      Ŷ    SaaS data centers are located in the U.S., Canada, Germany and the Netherlands. Proofpoint
           also offers email continuity services.
      Ŷ    Hosted key management is the norm, but on-premises key management is also possible. All
           solutions have achieved FIPS PUB 140-2 Level 1.

      Cautions

      Ŷ    Proofpoint's dedicated focus on email is a strength and a weakness. Although it continues to
           define best-of-breed functionality in a rapidly maturing market, best of breed often becomes
           overkill to some customers. Concurrently, numerous enterprise buyers are looking for
           opportunities to consolidate product purchases around fewer, more strategic vendors.
      Ŷ    Proofpoint continues to have a smaller market and mind share outside North America.
      Ŷ    Proofpoint's list prices are very high, especially for fully loaded appliance packages. However,
           like other enterprise solutions, discounts are available.
      Ŷ    The Secure Share large file attachment portal and Proofpoint Encryption currently do not use
           the same authentication system. Encryption recipient experience on mobile devices is poor.
      Ŷ    Proofpoint, due to its corporate focus on more demanding large-enterprise customers and high
           prices, is a poor fit for smaller organizations that do not require advanced controls, although
           Proofpoint Essentials provides a simpler experience.
      Ŷ    The archiving service does not yet have a shared management interface with the hosted or on-
           premises solutions, and customers commented that the hybrid experience should be more
           seamless.
      Ŷ    Despite improvements in reporting, Proofpoint still lacks a completely ad hoc reporting
           capability. Other requested features improvements include searching of buffers, and dedicated
           appliance roles to separate mail processing from administration workloads.


      SilverSky
      SilverSky provides a broad range of SaaS and managed network security services, as well as
      Exchange hosting, archiving and SEG services. It is ideally suited to U.S.-based organizations that
      are looking for a full-service email infrastructure solution — particularly financial services firms.



Gartner, Inc. | G00259855                                                                               Page 13 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 15 of 31




     Strengths

     Ŷ    Since last year's Magic Quadrant, Targeted Attack Protection was bolstered by the addition of
          attachment sandboxing. SilverSky has added custom reporting, DKIM and SPF configuration,
          and configurable opportunistic TLS with pull-style encryption fallback.
     Ŷ    SilverSky has a single, easy-to-use interface for Exchange hosting, SEG security and archiving.
          Role-based access control was recently added, restricting SilverSky admins from accessing
          customer data without an invitation token.
     Ŷ    SilverSky provides good DLP and encryption functions. DLP policy is configured on one page
          with conditional drop-down lists and an object-oriented policy. Recent enhancements include
          regulatory policy content to simplify compliance policy without professional services. Native
          pull-based encryption capabilities are available.
     Ŷ    SilverSky is a good fit for financial services organizations because it is audited annually by the
          U.S. Federal Financial Institutions Examination Council (FFIEC).

     Cautions

     Ŷ    SilverSky is best-suited for organizations looking for a hands-off approach or those seeking to
          outsource the entire email infrastructure. It has been relatively late in delivering enterprise
          features.
     Ŷ    The vendor does not offer time-of-click URL protection, and the sandboxing technique is new
          and relatively untested.
     Ŷ    Email encryption supports only pull-style encryption. SilverSky relies on partners Cloudmark
          and Symantec (Brightmail) for malware and spam detection. Reference customers' satisfaction
          with SilverSky's spam detection accuracy is mixed.
     Ŷ    Reference customers commented on the management interface rendering speed.


     Sophos
     Sophos has been in the SEG market since 2003, and recently entered the unified threat
     management (UTM) market with the acquisition of Astaro and Cyberoam Technologies. It has a
     relentless focus on simplifying the management of its solutions. Its current flagship solution, Sophos
     Email Appliance, is offered as hardware and virtual appliances. The company plans to consolidate
     the SEG features of its various product lines into a more focused offering based on its network
     security platform. Sophos is a shortlist candidate for SMBs and larger enterprises looking for basic,
     low-administration, appliance-based solutions and those seeking to consolidate network security
     into a single platform.

     Strengths

     Ŷ    The management interface is very easy to use for a nontechnical user. Dashboards are very
          graphical and allow for some level of linked drill-down into log or reporting data.



Page 14 of 30                                                                                  Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 16 of 31




      Ŷ    Recent improvements include support for DKIM and SPF, and improved Japanese and
           snowshoe (low volume) spam detection.
      Ŷ    The included appliance-monitoring service allows Sophos to proactively monitor box health,
           install new version updates and provide optional remote assistance, thereby simplifying
           management.
      Ŷ    DLP and encryption are integrated to provide policy-based encryption, and included with the
           Email Protection — Advanced license. DLP is fully integrated with client and secure Web
           gateway (SWG) policy reporting and management.
      Ŷ    Secure PDF Exchange (SPX) encryption functionality provides a push-based, password-
           protected PDF file encryption scheme with multiple options for senders to customize the
           recipient user experience.
      Ŷ    Sophos gets very high marks for customer service and support.

      Cautions

      Ŷ    Sophos' focus on providing simple-to-manage appliances can be limiting for larger
           organizations. Advanced enterprise-class features (such as dashboard customization, log data
           visibility restrictions and advanced reporting) are all missing or weak. Sophos does not allow for
           per-user sending limits. Sophos does not provide attachment sandboxing or time-of-click URL
           protection for targeted phishing threats.
      Ŷ    Encryption options do not include pull-based encryption.
      Ŷ    DLP workflow is missing some features. There is no compliance officer role or a specific
           quarantine to enable compliance-related workflow, such as building cases, annotating events or
           custom actions for email. Notifications for policy compliance are created for each event, rather
           than created as objects and referenced in policy.
      Ŷ    Although Sophos includes its SEG product with several suites, it does not yet provide a
           common interface to manage and monitor multiple products.
      Ŷ    Despite a focus on SMB customers, Sophos still does not offer a SaaS-based delivery option
           for email filtering, although one is planned for 2015.


      Symantec
      Symantec is one of the largest SEG vendors by market share. It has a broad range of mature SEG
      offerings, including hardware appliances, SaaS and virtual appliances (VMware and Hyper-V).
      Symantec also offers archiving, e-discovery and enterprise DLP solutions. In this analysis,
      Symantec drifted back in Completeness of Vision due to a lack of leading targeted phishing features
      and a confusing encryption strategy, and slightly down in Ability to Execute due to corporate
      management uncertainty, placing it in the Challengers quadrant. However, we still view the
      Symantec Messaging Gateway (SMG) and the Symantec Email Security.cloud service as good
      shortlist candidates for most organizations.



Gartner, Inc. | G00259855                                                                             Page 15 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 17 of 31




     Strengths

     Ŷ    Symantec has a very large and sophisticated malware research team that has access to a
          significant amount of telemetry data from its very large consumer, Internet service provider,
          SMB and enterprise customer base. Symantec recently added a Disarm feature to the
          messaging gateway, which removes exploitable content from Microsoft Office and PDF
          attachments.
     Ŷ    Symantec Email Security.cloud provides outbound spam scanning for all customers.
     Ŷ    SMG offers complex content-filtering policy constructs, DMARC validation, and message-rate
          shaping controls.
     Ŷ    Symantec is a leader in the enterprise DLP market, and leverages the same content inspection
          engine and predefined content in its SEG solution. It continues to improve interoperability
          between the SMG and enterprise DLP product. The cloud-based DLP capability was improved
          with simpler, more effective policy creation and improved content and integration with the
          Symantec Web Security.cloud product.
     Ŷ    Symantec offers PGP encryption capability for on-premises deployments in addition to ZixCorp
          or Echoworx encryption solutions for cloud customers.
     Ŷ    SMG is offered as part of an endpoint and SWG package deal that is very attractively priced.

     Cautions

     Ŷ    Despite its market share and channel reach, Symantec rarely appears on large-enterprise
          shortlists. A majority of SMG acquisitions are bundled deals. The on-premises gateway is not
          the most polished solution for very large enterprises. The SMG administration could be
          refreshed with a more up-to-date customizable widget-based interface, better reporting and
          email disposition summary, and less-dense DLP policy configuration.
     Ŷ    Despite its notable malware research capability, Symantec is late to the market with common
          advanced targeted threat features such as time-of-click URL filtering or virtual sandboxing of
          attachments or advanced reporting (some of which is due in 1H15). The Disarm feature is
          available only in on-premises solution.
     Ŷ    There is very little integration between the various Symantec email products or between the
          cloud and on-premises solutions. Symantec recently reorganized the cloud and on-premises
          offerings along with secure Web gateway products into a new Gateway Security Group
          business unit, which should provide better integration across these product lines going forward.
     Ŷ    Symantec DLP integration is improving for SMG; however, Symantec Email Security.cloud does
          not integrate with the enterprise DLP solution.
     Ŷ    Symantec's encryption proposition requires simplification. In addition to in-house PGP for on-
          premises, it licenses encryption capabilities from ZixCorp and Echoworx for the cloud SEG
          offering. Symantec has improved the tracking and reporting of encrypted messages and is
          introducing new advanced capabilities, but should strengthen self-service configuration to
          further improve the management experience.


Page 16 of 30                                                                                Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 18 of 31




      Trend Micro
      Trend Micro is a major provider of threat and data protection solutions, and was an early entrant in
      the SEG market. Its InterScan Messaging Security (IMS) deployment is offered on a broad range of
      delivery form factors, including software, virtual appliances (VMware and Hyper-V), software
      appliances for installation on any bare-metal hardware, and a SaaS and hybrid offering. Trend Micro
      also offers robust mail server security, which provides tools for security tasks that can't be
      accomplished at the gateway. Recent initiatives including targeted attack protection demonstrate a
      renewed SEG focus, moving it into the Visionaries quadrant. Trend Micro remains a shortlist
      candidate for most organizations.

      Strengths

      Ŷ    Trend Micro has a large and well-respected malware and spam research team. The optional
           Deep Discovery Email Inspector provides a malware and URL sandbox analysis.
      Ŷ    Software and virtual versions come with an optional hybrid deployment choice, which provides
           reputation and coarse content filtering with integrated on-premises quarantine, management
           and reporting.
      Ŷ    Trend Micro offers a widget-based graphical management interface that each administrator can
           customize with predefined widgets.
      Ŷ    Trend Micro's DLP management policy and reporting is centralized across its endpoint, Web
           and email solutions. IMS provides native push-based (HTML) encryption with SaaS key
           management.
      Ŷ    Trend Micro's mail server security product, ScanMail, offers targeted attack prevention and
           URL scanning, and also includes a new feature called Search and Destroy for the eradication of
           malicious or noncompliant email from the mail store. It also added URL classification policy
           options.

      Cautions

      Ŷ    Almost half of Trend Micro customers acquire the solution via a bundled deal with the endpoint,
           rather than a dedicated competitive analysis of prospect solutions. Several reference customers
           requested more granular reporting and longer log retention periods. They also asked for better
           centralized management for multiple sites, simpler updating, and uncomplicated and more
           intuitive configuration. Role-based administration is not domain-specific or group-specific, and
           there is no DLP compliance role. Deep Discovery Email Inspector does not address time-of-
           click malicious URLs.
      Ŷ    The SaaS offering is focused on SMBs. It does not offer archiving, mailbox hosting or disaster
           recovery/continuity services. Some, but not all, of the service's component parts are the same
           as those for the on-premises solution. Corporate and user allow-lists are not synchronized
           between the SaaS-based prefilter and the enterprise solution, although they can be imported
           and exported.




Gartner, Inc. | G00259855                                                                           Page 17 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 19 of 31




     Ŷ    Native IMS DLP workflow capabilities are weak without integration with Trend Micro's Control
          Manager console.
     Ŷ    Encryption does not include a pull version, and the registration process is overly complex and
          not mobile-device-friendly.


     Trustwave
     Trustwave offers a diversified security portfolio, including a focus on compliance and managed
     security services. It has accumulated a number of security products, including Trustwave Secure
     Email Gateway (formerly known as M86 MailMarshal Secure Email Gateway) and email archiving.
     Trustwave Secure Email Gateway is a shortlist candidate for Trustwave customers.

     Strengths

     Ŷ    The Windows-based management interface is capable and offers some advanced features,
          such as task shortcuts, scripting and support for batch file workflow commands. Role-based
          and multitenant management capabilities are a core strength.
     Ŷ    Trustwave's Blended Threats Module uses time-of-click URL protection, which exploits the
          SWG proxy service. By default, it uses an automatically updated whitelist of communication
          recipients and connecting IP addresses to reduce false positives.
     Ŷ    Antivirus protection from Kaspersky Lab, McAfee or Sophos is provided as an option.
     Ŷ    DLP capability was recently upgraded to version 2 based on Vericept's DLP engine and content
          classifications.

     Cautions

     Ŷ    Trustwave has small market share and has not significantly improved on the MailMarshal
          product that it obtained as part of the acquisition of M86 Security, and has not gained any
          discernible sales growth since the acquisition.
     Ŷ    The solution has three management interfaces with little integration. There are limited
          dashboard elements with no hyperlinked drill-downs into reports. The policy interface is a
          legacy Windows application with a pop-up, Windows-style workflow.
     Ŷ    On-box encryption is limited to TLS, and advanced encryption (provided by ZixCorp) is not
          integrated with the management interface. Thus, advanced encryption lacks any control or
          visibility of sent messages, as well as self-service configuration of the encryption experience.


     WatchGuard Technologies
     WatchGuard is better-known for its multifunction firewalls, but it offers a combined email and Web
     gateway appliance named Extensible Content Security (XCS). WatchGuard's primary user base is
     SMBs. However, the XCS SEG solution has a good mix of midsize- and large-enterprise customers.
     WatchGuard XCS is a good shortlist option for current WatchGuard customers.



Page 18 of 30                                                                                  Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 20 of 31




      Strengths

      Ŷ    XCS provides SEG and SWG functionality in the same appliance (hardware or virtual version),
           and relevant policies can be set for both channels in the same management interface. The
           management interface benefits from wizards to simplify deployment and management, a
           frequent task screen.
      Ŷ    Recent improvements include support for IPv6, internationalized language and Hyper-V.
      Ŷ    XCS provides native clustering that creates a virtual machine mail queue. The message queue is
           mirrored across devices in clustered deployments for high availability.
      Ŷ    The DLP policy is shared across Web and email traffic. It includes financial and medical term
           dictionaries, as well as predefined number formats for common data types, such as credit cards
           and national IDs.
      Ŷ    Encryption is provided by an OEM agreement with Voltage Security.

      Cautions

      Ŷ    WatchGuard's mind share and market share remain very small. It is difficult for any company to
           compete in many markets and across many company segments — and to provide market-
           leading features in each market segment. Only a small percentage of WatchGuard's revenue is
           related to email security. There are no targeted phishing attack protection techniques. The
           management dashboard could be improved with more enterprise-focused features such as
           centralized quarantine search.
      Ŷ    DLP policy could be improved with more predeveloped dictionaries and policies for common
           regulations, as well as better quarantine management options for compliance officers and
           broader content support.
      Ŷ    Advanced encryption provided by Voltage Security is not integrated with the management
           interface. Voltage requires a mobile app to view encrypted messages on a mobile device. App
           passcode is different than email passcode, complicating the experience.
      Ŷ    WatchGuard does not have SaaS offerings, although it is designed for and used in some MSSP
           offerings.


      Websense
      Although it is perhaps better-known for its SWG solutions, Websense has a growing presence in the
      SEG market with a SaaS offering (Websense Cloud Email Security [CES]), an appliance solution
      (Websense Email Security Gateway) and a hybrid solution (Websense Email Security Gateway
      Anywhere). All these solutions are based on the flagship Triton management interface, which
      combines SEG, SWG and enterprise DLP functionality in a single unified content security solution.
      Websense is a good candidate solution for buyers that are looking for integrated SWG and SEG
      functionality, as well as advanced DLP capability.




Gartner, Inc. | G00259855                                                                          Page 19 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 21 of 31




     Strengths

     Ŷ    All the various Websense solutions are tied together with the Triton management interface and
          reporting engine. Virtual versions of the Email Security Gateway are now available. Triton can
          also be deployed in a monitor mode with Websense's RiskVision technology, allowing
          customers to quickly evaluate their security posture
     Ŷ    Websense offers good targeted attack protection by leveraging cross-product threat
          intelligence, including malicious URL analyses at the time of click, cloud-based ThreatScope
          File Sandboxing and drip DLP protection to detect data leaked in smaller chunks. Reporting has
          been improved to address targeted attack analysis, and Websense provides a built-in phishing
          education service.
     Ŷ    Websense offers very strong DLP capabilities for this market. It includes numerous predefined
          DLP content dictionaries in 12 languages, plus additional compliance templates for common
          regulations. DLP capability is fully integrated across Web, email, and endpoint for management
          reporting and policy.
     Ŷ    Websense recently built native on-premises encryption capabilities to provide pull encryption at
          no additional cost, as well as an optional push-based OEM of Voltage for push-based
          encryption.
     Ŷ    Websense offers an archival service (via an OEM partner), and also a disaster recovery/business
          continuity service that provides an Outlook Web Access-type inbox and outbox. The cloud
          service has 20 data centers located in 14 countries.
     Ŷ    Websense Email Security Gateway is one of the few solutions in this report that enables
          administrators to view a false-negative and false-positive report in the dashboard.

     Cautions

     Ŷ    Websense has a long history in the Web security market, but its mind share and market share in
          the SEG market are comparatively low. Websense growth in the enterprise market is primarily
          driven by customers looking for converged SEG, SWG and DLP to leverage their shared threat
          intelligence capabilities.
     Ŷ    The Triton management interface can be very complex and involves numerous steps to create
          policies.
     Ŷ    Some customers have expressed frustration with support and service, so Websense is investing
          in improvements in these areas. Some have already been implemented, including increased
          resources. All are expected to be complete by the second half of 2014.
     Ŷ    CES message search is not quite in real time and could experience as much as a five-minute
          delay.
     Ŷ    Pull encryption experience is different from push, with different authentication mechanisms.
          Advanced encryption provided by Voltage Security is not integrated with the Triton
          management interface. Thus, it lacks any control or visibility of sent messages, and the self-
          service configuration of the encryption experience. Voltage requires a mobile app to view


Page 20 of 30                                                                                 Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 22 of 31




           encrypted messages on a mobile device. The app passcode is different from email passcode,
           which complicates the experience.
      Ŷ    The cloud-based encryption solution and DLP solution are not as fully featured as the on-
           premises offering. Websense is investing in cloud-based DLP to achieve parity with the on-
           premises offering.
      Ŷ    The Triton user interface looks dated compared to other products in this evaluation. A new
           cloud-based user interface with a modern look and feel is due out in 3Q14, along with an
           improved reporting experience.

      Vendors Added and Dropped
      We review and adjust our inclusion criteria for Magic Quadrants and MarketScopes as markets
      change. As a result of these adjustments, the mix of vendors in any Magic Quadrant or
      MarketScope may change over time. A vendor's appearance in a Magic Quadrant or MarketScope
      one year and not the next does not necessarily indicate that we have changed our opinion of that
      vendor. It may be a reflection of a change in the market and, therefore, changed evaluation criteria,
      or of a change of focus by that vendor.


      Added
      No new vendors were added this year.


      Dropped
      No vendors were dropped this year.



      Inclusion and Exclusion Criteria
      Ŷ    The solution must have its own proprietary capabilities to block or filter unwanted email traffic.
      Ŷ    Supplementing the solution with third-party technology is acceptable.
      Ŷ    The solution must provide email virus scanning via its own or a third-party antivirus engine.
      Ŷ    The solution must provide basic intrusion prevention.
      Ŷ    The solution must offer email encryption functionality beyond TLS on its own, or via a third-
           party relationship.
      Ŷ    The solution must offer the ability to scan outbound email according to a set of basic vendor-
           supplied dictionaries and common identifiers (for example, Social Security numbers, credit card
           numbers, bank account numbers and routing numbers).
      Ŷ    Vendors must have at least 2,000 direct (not via OEM) enterprise customers in production for
           their email security boundary products, and at least $10 million in SEG revenue.




Gartner, Inc. | G00259855                                                                               Page 21 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 23 of 31




     Ŷ    Multifunction firewalls (also known as UTM devices) are outside the scope of this analysis,
          unless the SEG function can be purchased separately from the firewall function. These devices
          are traditional network firewalls that also combine numerous network security technologies
          (such as anti-spam, antivirus, network intrusion prevention systems and URL filtering) into a
          single box. Multifunction firewalls are compelling for the SMB and branch office markets.
          However, in most circumstances, enterprise buyers do not consider multifunction firewalls to be
          replacements for SEGs.



     Evaluation Criteria
     Ability to Execute
     Vertical positioning on the Ability to Execute axis was determined by evaluating the following
     factors:

     Ŷ    Overall viability was given a heavy weighting because this is a mature and saturated market.
          Overall viability was considered not only in terms of the vendor's overall company revenue,
          channel reach, management team and resources, but also in terms of the importance of the
          email security unit to the company.
     Ŷ    Sales execution/pricing scores reflect reference channel resellers' relative satisfaction with the
          company and product, averaged over the past three years.
     Ŷ    Market responsiveness/record measures the speed at which the vendor has spotted a market
          shift and produced a product that potential customers are looking for. It also measured the size
          of the vendor's installed base.
     Ŷ    Marketing execution scores reflect the frequency with which Gartner customers are aware of a
          vendor or vendor's specific offering in this market and the revenue and customer growth rate of
          the solution over the past fiscal year.
     Ŷ    Customer experience measures the quality of the customer experience based on customer
          reference surveys as well as Gartner client teleconferences. We incorporated research and
          reference call data on support responsiveness and timeliness, quality of releases and patches,
          and general experiences when installing and managing the product and service on a day-to-day
          basis.
     Ŷ    The operations score reflects the corporate resources (that is, management, business facilities,
          threat research, and support and distribution infrastructure) that the SEG business unit can
          draw on to improve product functionality, marketing and sales.
     Ŷ    Product or service was not weighted on this axis because of its overweighting in the
          Completeness of Vision axis. As such, readers should consider Ability to Execute as an
          evaluation of the organization's business success.




Page 22 of 30                                                                                 Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 24 of 31




      Table 1. Ability to Execute Evaluation Criteria

          Evaluation Criteria               Weighting

          Product or Service                Not Rated

          Overall Viability                 High

          Sales Execution/Pricing           Medium

          Market Responsiveness/Record      High

          Marketing Execution               Medium

          Customer Experience               High

          Operations                        Medium

      Source: Gartner (July 2014)




      Completeness of Vision
      The Completeness of Vision axis captures the technical quality and breadth of the product, as well
      as the vendor's organizational characteristics that will lead to higher product satisfaction among
      midsize- to large-enterprise customers, such as how well the vendor understands this market, its
      history of innovation and its geographic presence.

      Ŷ      In market understanding, we ranked vendors on the strength of their commitment to this
             market in the form of strong product management, their vision for this market and the degree to
             which their road maps reflect truly innovative new features or merely functionality that other
             vendors have long provided.
      Ŷ      We heavily weighted the offering (product) strategy features of the vendors' flagship solutions
             in the Completeness of Vision criteria. Product features that Gartner deemed most important
             were:
             Ŷ    Reference customer satisfaction with anti-spam and anti-malware effectiveness over the
                  past three years
             Ŷ    Investment in targeted attack detection, such as URL time-of-click protection and
                  attachment sandboxing
             Ŷ    Marketing and graymail classification and personalized controls for the management of this
                  type of unwanted email
             Ŷ    DLP capabilities
             Ŷ    Encryption capabilities




Gartner, Inc. | G00259855                                                                             Page 23 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 25 of 31




            Ŷ   Delivery form factor options
     Ŷ      Innovation scoring provides an extra boost to vendors that are consistently leading the market
            with innovation rather than following.
     Ŷ      Geographic strategy scoring reflected the extent to which a supplier was truly global in scale
            or was restricted to business in select markets.
     Table 2. Completeness of Vision Evaluation Criteria

         Evaluation Criteria           Weighting

         Market Understanding          Medium

         Marketing Strategy            Not Rated

         Sales Strategy                Not Rated

         Offering (Product) Strategy   High

         Business Model                Not Rated

         Vertical/Industry Strategy    Not Rated

         Innovation                    Medium

         Geographic Strategy           Medium

     Source: Gartner (July 2014)




     Quadrant Descriptions

     Leaders
     Leaders are performing well, have a clear vision of market direction and are actively building
     competencies to sustain their leadership positions in the market. Companies in this quadrant offer a
     comprehensive and proficient range of email security functionality, and show evidence of superior
     vision and execution for current and anticipated customer requirements. Leaders typically have a
     relatively high market share and/or strong revenue growth, own a good portion of their threat or
     content-filtering capabilities, and demonstrate positive customer feedback for anti-spam efficacy
     and related service and support.


     Challengers
     Challengers execute well, but they have a more pragmatic approach to market direction. Therefore,
     they may not be aggressive in offering new features until they are challenged by customers and
     potential customers. Companies in this quadrant typically have strong execution capabilities, as
     evidenced by financial resources, as well as a significant sales and brand presence garnered from


Page 24 of 30                                                                                 Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 26 of 31




      the company as a whole or from other factors. However, Challengers have not demonstrated as rich
      a capability or track record for their email security product portfolios as vendors in the Leaders
      quadrant. Often, products are bundled to gain market share.


      Visionaries
      Visionaries have a clear vision of market direction and are focused on preparing for it, but they may
      be challenged to execute against that vision because of undercapitalization, market presence,
      experience, size, scope and so on.


      Niche Players
      Niche Players focus on a particular segment of the client base, as defined by characteristics such
      as a specific geographic delivery capability or dedication to a more limited product set. Their ability
      to outperform or be innovative may be affected by this narrow focus. Vendors in this quadrant may
      have a small installed base, or may be limited (according to Gartner's criteria) by a number of
      factors. These factors may include limited investment or capability to provide email security threat
      detection organically, a geographically limited footprint, or other inhibitors to providing a broader set
      of capabilities to enterprises now and during the 12-month planning horizon. Inclusion in this
      quadrant does not reflect negatively on the vendors' value in the more narrowly focused market
      they service.



      Context
      Ŷ    Buyers in more demanding organizations that favor best-of-breed solutions should focus on
           inbound targeted attack protection and outbound DLP and encryption functionality, which are
           major differentiators.
      Ŷ    Buyers looking for encryption should extensively test encryption capability of prospective
           solutions. Recipient experience varies dramatically and mobile recipient experience can be
           excruciatingly painful. In our limited test, seven of 16 messages failed to open on the initial
           attempt.
      Ŷ    Exchange customers, especially those with premium licensing or enterprise agreements, should
           definitely consider the integrated Microsoft Exchange Online Protection capability, which
           provides "good enough" spam and malware protection, DLP and basic encryption for most
           organizations. Microsoft also has a robust road map. Other incumbent solutions from Google,
           endpoint protection vendors or UTM vendors will also present a good opportunity for good
           enough performance at reasonable suite-based prices.
      Ŷ    SaaS solutions are very attractive to organizations with less than 5,000 seats due to a lower
           total cost of ownership (TCO), lower customization requirements and a lack of resources to
           manage solutions. SaaS solutions are also attractive to larger organizations that favor
           outsourcing, as well as those that have highly distributed IT facilities and appreciate the ease of
           deployment and standardization that SaaS solutions provide.



Gartner, Inc. | G00259855                                                                               Page 25 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 27 of 31




     Ŷ    More demanding organization should look for hosted appliance offerings that can emulate the
          TCO and other advantages of SaaS, but without the sacrifice in advanced policy options.



     Market Overview
     Better protection from targeted phishing attacks is the most critical inbound protection capability
     (97% of respondents indicated that this was an important or very important capability). More SEG
     vendors this year are incorporating targeted phishing detection methods. The two most popular
     methods include time-of-click URL filtering and attachment sandboxing. Time-of-click URL filtering
     techniques double-check — or better, proxy — URL links in email at the "time of click" rather than
     the time of delivery. These methods are more effective in detecting fast-fluxing, link-based malware/
     phishing attacks. Sandboxing is a technique that executes suspicious files in virtual environments to
     detect malicious behavior and provide forensic information. Some vendors are also creating
     reporting that is specific to targeted attacks to provide forensic information about attacks and
     users' behavior. These reports are valuable for incident response as well as employee education.

     Seventy-five percent of respondents to our 2014 survey (see Note 1) indicated that bulk email
     filtering will be an important or very important critical capability of their next SEG. Dissatisfaction
     with current bulk email capabilities is a significant pain point of existing solutions. End users don't
     care about the clinical definition of Spam and are frustrated with the level of "unwanted" email in
                                     2
     their inboxes. A recent ISP test showed that on average, 75% of email delivered is bulk email. Most
     solutions include a "bulk" or "marketing" email classifier that can be used to quarantine this type of
     mail, but policy options are typically very coarse and could easily be improved. Several vendors are
     incorporating personal controls to enable end users to better manage their inboxes in future
     versions, and dedicated vendors such as Vade Retro can provide an add-on bulk mail solution.

     Interest in outbound email hygiene continues. Outbound capabilities, such as data loss prevention
     (DLP) and encryption, remain the most important feature differentiators. Slightly less than 40% of
     respondents indicated that they already use DLP. Although interest has remained high in adding this
     functionality, over the past several surveys we note that actual DLP usage has not grown
     significantly since 2012. Workflow for managing events and predeveloped content (that is, common
     identifiers, dictionaries and regulatory policies) are the main differentiators of DLP capabilities
     among vendors in this analysis.

     The use of encryption by survey participants jumped significantly this year as 52% of respondents
     indicated they already use email encryption beyond TLS (see Note 1). Only 22% indicated they had
     no plans for encryption. However, existing encryption customers are expressing frustration with the
     usability of encryption for senders and recipients, especially on mobile devices. Indeed, our analysis
     resulted in numerous failed messages and very frustrating experience on mobile devices. A key
     consideration is the encryption solution's level of integration in the SEG management interface.
     Support for both push- and pull-based encryption is also desirable (see Note 2).

     Significant interest in and deployment of virtual solutions and SaaS solutions continue. Leading
     vendors in this market are expanding their offerings vertically into adjacent markets (such as
     mailbox hosting, hosted archiving, e-discovery and continuity services), and horizontally into secure


Page 26 of 30                                                                                   Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 28 of 31




      Web gateway (see "Magic Quadrant for Secure Web Gateway") solutions linked by common DLP
      and management. However, buyers' demand for these services from their SEG vendors is mixed,
      and purchasing decisions rarely coincide.



      Gartner Recommended Reading
      Some documents may not be available as part of your current Gartner subscription.

      "How Gartner Evaluates Vendors and Markets in Magic Quadrants and MarketScopes"

      "Addressing Targeted Phishing and Data Loss"

      "Microsoft Office 365 Finally Breaks Free From Its On-Premises Legacy"

      "Exchange 2013: A Bridge to the Microsoft Cloud"

      "2013 Buyer's Guide to Content-Aware DLP"

      "Define the Use Case Before Investing in Email Encryption"


      Evidence
      This research was based on:

      Ŷ     A Magic Quadrant survey sent to vendors in April 2014
      Ŷ     An online survey of 107 vendor-supplied reference customers conducted by Gartner in April and
            May 2014
      Ŷ     Three online survey of 90 vendor-supplied reference value-added resellers conducted by
            Gartner in May 2012, May 2013 and May 2014
      Ŷ     Inquiry calls and other interactions with Gartner clients
      1   Symantec's "Internet Security Threat Report 2014," Volume 19, April 2014

      2   Vade Retro ISP test, June 2014


      Note 1 Gartner Online Survey Results
      Gartner conducted an online survey of 107 vendor-supplied reference customers in April and May
      2014. Fifty-two percent of respondents had more than 5,000 seats, and 24% had fewer than 1,000
      seats. Sixty-three percent of respondents were self-identified as being "responsible for daily
      operation, policy configuration and incident response"; 32% were responsible for "selection of the
      SWG solution"; and 5% said that they "get reports and help set policy."




Gartner, Inc. | G00259855                                                                            Page 27 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 29 of 31




     Note 2 Push vs. Pull Encryption Techniques
     "Push"-based encryption describes solutions that deliver the sensitive content directly to the
     recipient's email inbox as an encrypted attachment, generally PDF or HTML documents. Push
     solutions allow the recipient more control over the received content and are generally easier to use
     for the recipient.

     "Pull"-based encryption describes solutions that host the sensitive content in a Web server and
     include only a URL in the email inbox. The URL redirects the user to the Web portal for
     authentication and provides a Web mail-like inbox experience for the recipient to view encrypted
     messages and potentially reply to the sender. Pull solutions can be integrated with, and drive traffic
     to, corporate websites and provide the sender with more control over the content.



            Evaluation Criteria Definitions
            Ability to Execute
            Product/Service: Core goods and services offered by the vendor for the defined
            market. This includes current product/service capabilities, quality, feature sets, skills
            and so on, whether offered natively or through OEM agreements/partnerships as
            defined in the market definition and detailed in the subcriteria.

            Overall Viability: Viability includes an assessment of the overall organization's financial
            health, the financial and practical success of the business unit, and the likelihood that
            the individual business unit will continue investing in the product, will continue offering
            the product and will advance the state of the art within the organization's portfolio of
            products.

            Sales Execution/Pricing: The vendor's capabilities in all presales activities and the
            structure that supports them. This includes deal management, pricing and negotiation,
            presales support, and the overall effectiveness of the sales channel.

            Market Responsiveness/Record: Ability to respond, change direction, be flexible and
            achieve competitive success as opportunities develop, competitors act, customer
            needs evolve and market dynamics change. This criterion also considers the vendor's
            history of responsiveness.

            Marketing Execution: The clarity, quality, creativity and efficacy of programs designed
            to deliver the organization's message to influence the market, promote the brand and
            business, increase awareness of the products, and establish a positive identification
            with the product/brand and organization in the minds of buyers. This "mind share" can
            be driven by a combination of publicity, promotional initiatives, thought leadership,
            word of mouth and sales activities.

            Customer Experience: Relationships, products and services/programs that enable
            clients to be successful with the products evaluated. Specifically, this includes the ways
            customers receive technical support or account support. This can also include ancillary


Page 28 of 30                                                                                    Gartner, Inc. | G00259855
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 30 of 31




              tools, customer support programs (and the quality thereof), availability of user groups,
              service-level agreements and so on.

              Operations: The ability of the organization to meet its goals and commitments. Factors
              include the quality of the organizational structure, including skills, experiences,
              programs, systems and other vehicles that enable the organization to operate
              effectively and efficiently on an ongoing basis.

              Completeness of Vision
              Market Understanding: Ability of the vendor to understand buyers' wants and needs
              and to translate those into products and services. Vendors that show the highest
              degree of vision listen to and understand buyers' wants and needs, and can shape or
              enhance those with their added vision.

              Marketing Strategy: A clear, differentiated set of messages consistently
              communicated throughout the organization and externalized through the website,
              advertising, customer programs and positioning statements.

              Sales Strategy: The strategy for selling products that uses the appropriate network of
              direct and indirect sales, marketing, service, and communication affiliates that extend
              the scope and depth of market reach, skills, expertise, technologies, services and the
              customer base.

              Offering (Product) Strategy: The vendor's approach to product development and
              delivery that emphasizes differentiation, functionality, methodology and feature sets as
              they map to current and future requirements.

              Business Model: The soundness and logic of the vendor's underlying business
              proposition.

              Vertical/Industry Strategy: The vendor's strategy to direct resources, skills and
              offerings to meet the specific needs of individual market segments, including vertical
              markets.

              Innovation: Direct, related, complementary and synergistic layouts of resources,
              expertise or capital for investment, consolidation, defensive or pre-emptive purposes.

              Geographic Strategy: The vendor's strategy to direct resources, skills and offerings to
              meet the specific needs of geographies outside the "home" or native geography, either
              directly or through partners, channels and subsidiaries as appropriate for that
              geography and market.




Gartner, Inc. | G00259855                                                                                Page 29 of 30
   Case 0:20-cv-60416-RS Document 42-1 Entered on FLSD Docket 11/13/2020 Page 31 of 31




     GARTNER HEADQUARTERS


     Corporate Headquarters
     56 Top Gallant Road
     Stamford, CT 06902-7700
     USA
     +1 203 964 0096


     Regional Headquarters
     AUSTRALIA
     BRAZIL
     JAPAN
     UNITED KINGDOM


     For a complete list of worldwide locations,
     visit http://www.gartner.com/technology/about.jsp




     © 2014 Gartner, Inc. and/or its affiliates. All rights reserved. Gartner is a registered trademark of Gartner, Inc. or its affiliates. This
     publication may not be reproduced or distributed in any form without Gartner’s prior written permission. If you are authorized to access
     this publication, your use of it is subject to the Usage Guidelines for Gartner Services posted on gartner.com. The information contained
     in this publication has been obtained from sources believed to be reliable. Gartner disclaims all warranties as to the accuracy,
     completeness or adequacy of such information and shall have no liability for errors, omissions or inadequacies in such information. This
     publication consists of the opinions of Gartner’s research organization and should not be construed as statements of fact. The opinions
     expressed herein are subject to change without notice. Although Gartner research may include a discussion of related legal issues,
     Gartner does not provide legal advice or services and its research should not be construed or used as such. Gartner is a public company,
     and its shareholders may include firms and funds that have financial interests in entities covered in Gartner research. Gartner’s Board of
     Directors may include senior managers of these firms or funds. Gartner research is produced independently by its research organization
     without input or influence from these firms, funds or their managers. For further information on the independence and integrity of Gartner
     research, see “Guiding Principles on Independence and Objectivity.”


Page 30 of 30                                                                                                               Gartner, Inc. | G00259855
